Citation Nr: 0739604	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-42 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 70 percent for post-traumatic stress disorder.  

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for service-connected residuals of a 
shrapnel wound to the left knee.

3.  Entitlement to service connection for arthritis of the 
left knee secondary to service-connected residuals of a 
shrapnel wound to the left knee.

4.  Entitlement to service connection for arthritis of the 
right knee secondary to service-connected residuals of a 
shrapnel wound to the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  He is a Vietnam veteran who earned the Combat Action 
Ribbon and was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

In a March 2004 rating decision, the RO (1) granted service 
connection for PTSD, effective August 1, 2003, and assigned a 
disability rating of 30 percent; (2) granted service 
connection for residuals of a shrapnel wound to the left 
knee, effective August 1, 2003, and assigned a disability 
rating of 10 percent; and (3) denied service connection for 
additional disability of the left knee (arthritis) secondary 
to the veteran's service-connected residuals of a shell 
fragment wound to the left knee region.  The RO issued a 
notice of the decision and the veteran timely filed a Notice 
of Disagreement (NOD) in March 2004.  The RO provided a 
Statement of the Case (SOC) in October 2004 and thereafter, 
in November 2004, the veteran timely filed a substantive 
appeal.  In September 2005, the RO provided a Supplemental 
Statement of the Case (SSOC), which assigned a disability 
rating of 70 percent for the veteran's PTSD, effective August 
1, 2003.

In March 2004, the veteran submitted a claim for service 
connection for a right knee condition, secondary to his 
service-connected residuals of a shell fragment wound to the 
left knee.  In August 2004, the RO denied the claim and 
issued a notice of the decision.  In November 2004, the 
veteran timely filed a substantive appeal with respect to his 
PTSD claim.  In that correspondence the veteran made the 
following statements:

I am also claiming that the wound in my left leg 
should be reconsidered because of the affect [sic] 
it has on my leg and hips.  I favor my left leg and 
knee because of the wound I suffered and the pain 
and discomfort it presents.  As a result it causes 
pressure on my right leg with pain and discomfort 
too in both legs and hips as a result of an 
abnormal gait.  All that is secondary.

The RO interpreted these statements as new claims for service 
connection for a bilateral hip condition and a right leg 
condition secondary to the veteran's service-connected left 
knee disability.  In December 2005, the RO denied both claims 
and issued a notice of the decision.  The veteran has not 
filed a NOD with respect to the bilateral hip claim.  
Therefore, the claim for service connection for a bilateral 
hip disability is not in appellate status.

The veteran did not request a hearing on this matter.

The Board construes the November 2004 correspondence as a 
timely NOD with the August 2004 RO determination denying 
secondary service connection for arthritis of the right knee.  
See Drenkhahn v. Derwinski, 2 Vet. App. 207, 209 (1992) 
(construing veteran's substantive appeal as valid NOD).  The 
record reflects that the RO has not issued the requisite SOC 
with respect to this issue pursuant to 38 C.F.R. § 20.200 
(2007).  Therefore, the Board must remand this issue for 
proper issuance of an SOC, and to provide the veteran an 
opportunity to perfect an appeal of the claim for secondary 
service connection for arthritis of the right knee thereafter 
by filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  This matter is further 
addressed in the remand appended to this decision.

The claim for an initial rating in excess of 10 percent for 
residuals of a shrapnel wound to the left knee, along with 
the claim for secondary service connection for arthritis of 
the right knee noted above, are REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted. 

2.  The veteran's PTSD has been manifested by symptoms that 
include persistent irritability, depression, hypervigilence, 
occasional panic attacks, some social withdrawal and sleep 
disturbance; however, it is not productive of total 
occupational and social impairment. 

3.  The veteran's arthritis of the left knee was caused by 
his service-connected residuals of shrapnel wound to the same 
knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007). 

2.  Arthritis of the left knee is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

As the claim for secondary service connection for arthritis 
of the left knee is granted by the instant decision, the need 
to discuss VA's efforts to comply with the VCAA, as codified 
in the United States Code, its implementing regulations, or 
the body of law interpretive thereof, is obviated with 
respect to this issue.  

a. Duty to Notify 

As to the claim addressed in this decision, entitlement to an 
initial rating in excess of 70 percent for PTSD, VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38  U.S.C.A. §§ 
5102, 5103.  The Board concludes that the November 2003 
letter sent to the veteran by the RO adequately apprised him 
of the information and evidence needed to substantiate the 
PTSD claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2003 letter from the RO satisfies these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  He was also 
notified of the need to give VA any evidence pertaining to 
his claim.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, the avenues by which he might obtain relevant 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the March 2004 RO decision that is the subject of this appeal 
in its November 2003 letter.  However, the letter did not 
apprise the veteran of how to establish a disability rating 
and an effective date for such a rating.  In other words, 
notice of the Dingess requirements was not timely.  Where 
such a timing error occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders, 487 F.3d at 886, 891 (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed  prejudicial and . . . VA has the burden of 
rebutting this presumption"); see also Mayfield, 19 Vet. App. 
at 111-16.

The Board determines, however, that no prejudice to the 
veteran resulted.  As the preponderance of the evidence is 
against a higher rating, such notice with respect to a rating 
or effective date is rendered moot.  There is no showing that 
the essential fairness of the adjudication has been altered 
by the failure to provide timely Dingess notice. 

b.  Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes VA medical 
and psychiatric records and private medical records.  A 
November 2003 Request for Information indicates that the 
National Personnel Records Center (NPRC) responded that "the 
records either do not exist, that NPRC does not have them or 
that further efforts to locate them at NPRC would be 
futile."  The Board notes, however, that the veteran sent 
the RO an incomplete copy of his SMRs, which includes 
hospital treatment notes concerning the shrapnel injury to 
his left knee.  The Board is aware that in such a situation 
it has a heightened duty to assist a claimant in developing 
his claims.  This duty includes the search for alternate 
medical records, as well as an increased obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  However, the decision that 
follows grants service connection for arthritis of the left 
knee; the claims for a higher rating for residuals of a shell 
fragment wound to the left knee region (that now includes 
arthritis as the result of the instant Board decision) and 
the claim for secondary service connection for arthritis of 
the right knee are addressed in the remand below.  The only 
claim addressed in this Board decision is entitlement to an 
initial rating in excess of 70 percent for PTSD.  Given the 
period of time in question, which is decades post-service, 
the service medical records are not relevant.  In fact, PTSD 
was not diagnosed until many years post-service and it is not 
contended otherwise.  

As to a duty to provide an examination or opinion, the Board 
notes that the veteran underwent VA psychiatric evaluations 
in September and December 2003.  The examinations were 
thorough in nature and adequate for rating purposes.  There 
are also mental health out-patient clinic records dated in 
2004 and 2005, which include assessments of the veteran's 
mental status.  The veteran's PTSD is rated 70 percent; which 
takes into account significant psychiatric impairment.  As 
explained in more detail below, the overwhelming 
preponderance of the evidence is against a finding of total 
social or industrial impairment.  The Board finds that the 
medical and psychiatric evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 





II. Increased Rating

a. Law & Regulations 

Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders,  
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 100 percent total disability rating will be secured by a 
veteran who experiences "[t]otal occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including  maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

Initial Rating

In the instant case, the veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 70 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

b. Factual Background 

The veteran was first diagnosed with PTSD in July 2003 by IB, 
PHD (Dr. IB; initials used to protect privacy).  There is no 
indication that the doctor reviewed the veteran's claims 
file.  The veteran reported that he served in Vietnam with a 
special unit of the military police that collected prisoners 
of war.  He reported that his unit was "decimated" in July 
1967.  The veteran cried as he recounted helping with the 
body bags and assisting the wounded.  He lived in an isolated 
area because he preferred seclusion.  Each of his five 
marriages ended because of his anger and control issues.  He 
reported keeping several guns next to his bed.  He had sleep 
disturbances, problems controlling his anger, and anxiety 
attacks.  He reported intrusive thoughts about wounded 
soldiers.  

Based on this data, the physician diagnosed the veteran with 
chronic and severe PTSD.  He did not give the veteran a GAF 
score.  

The veteran submitted to a VA compensation and pension 
examination in September 2003 by EF, MD (Dr. EF).  There is 
no indication that the physician reviewed the veteran's 
claims file.  The veteran related that he had spoken to his 
primary care provider the previous year about anxiety and 
insomnia.  He received a prescription for Fluoxetine, but 
took only one dose.  The veteran related that his first four 
marriages ended because of his social avoidance and emotional 
isolation.  He had worked for the same company since leaving 
the service and had two grown children.  He reported drug and 
alcohol abuse after Vietnam, but stopped using drugs in the 
1980's and alcohol in 2002.  He had sleep disturbances and 
reported frequent dreams about Vietnam.  He worked at an Air 
Force base, which reportedly set off daily memories and 
frequent flashbacks.  The veteran frequently worried that 
Vietnam had shortened his lifespan.  He was socially isolated 
and not active in any community organizations. The veteran 
reported persistent irritability and difficulty 
concentrating.  He had been in two fights in the previous 
five weeks and once spent a week in jail after a physical 
altercation with one of his wives.  He reported obsessive 
rituals.  He kept loaded weapons around the house and had 
impulsively discharged a weapon in his house.  The veteran 
reported having 1-2 panic attacks monthly.  He also gave a 
history of an exaggerated startle response and 
hypervigilance.  

The examiner observed that the veteran was neatly groomed and 
dressed.  He was alert and oriented.  His memory, attention 
span and language skills were intact.  His thought processes 
were linear.  The doctor rated the veteran's mood at 4-5/10 
and described his affect as "edgy."  Suicide and homicidal 
ideation were not present.  

Based on this data, the physician diagnosed the veteran with 
PTSD.  He made no Axis II diagnosis.  He concluded that the 
veteran had a GAF score of 41-50.  

The veteran submitted to a VA PTSD examination in December 
2003.  The examiner reviewed the veteran's claims file.  The 
veteran stated that in 1975 he attempted to receive treatment 
from the VA for anxiety, alcohol dependence, and violent 
behavior but was turned away.  He did not seek treatment 
again due to his anger with the VA and his fear of 
jeopardizing a top secret clearance at work.  The veteran 
reported a history of sleeping problems.  He had frequent 
nightmares about his experiences in Vietnam.  He had a 
history of anger and violent behavior, as well as drug and 
alcohol abuse, and reported many "scrapes with the law."  
However, he no longer used drugs or alcohol.  He had lived 
alone for several years and had very few friends.  The 
veteran reported that he was in frequent contact with one 
sister, but had little contact with the other.  He did not 
see his daughter very often.  He indicated that he had become 
increasingly reluctant to go out and preferred staying home 
by himself.  The veteran got along well with his co-workers 
and supervisors.  He reported that he enjoyed target shooting 
and working on his car in his free time.  The veteran 
reported persistent irritability or outbursts of anger.  He 
worked out daily as a way to release his tension.

The examiner observed that the veteran was well-groomed.  His 
affect was initially hostile and defensive but "changed 
considerably" as a rapport was established.  His emotions 
were appropriate.  His memory, abstraction ability and 
intelligence were normal.  There was no history of delusion 
or hallucination.  Although he reported suicidal and 
homicidal thoughts in the past, neither was present.  The 
veteran was capable of handling his own affairs.  
  
Based on this data, the examiner diagnosed the veteran with 
(1) chronic, moderate PTSD; (2) alcohol dependence in 
sustained full remission; (3) cannabis dependence in 
sustained full remission; and (4) "personality disorder not 
otherwise specified."  He concluded that the veteran had a 
GAF score of 55.

A March 2004 letter from Dr. EF states that the veteran's 
illness "is more disabling than rated."  The doctor 
supported this statement by summarizing most of the 
information contained in his September 2003 examination 
report.

An April 2004 VA treatment note from Dr. IB contains the 
following statement:

The veteran feels, and I agree, that the 30% rating 
does not meaningfully reflect his level of 
disability.  The symptoms he displays indicate a 
higher level of disability than the current 30%.  I 
do not believe that his evaluation that resulted in 
his current rating was adequate.  His current 
condition [and] level of functioning in the area of 
social and human contact is extremely poor.  He is 
extremely anxious and his inability to control his 
anger is detrimental.  He is constantly 
hypervigilant and frightened.  He is being followed 
by psychiatry and is being medicated.

In April 2004, the veteran's sister submitted a letter in 
which she recalled that the veteran suffered from nightmares 
and flashbacks after returning from Vietnam.  She described 
the veteran as distant, isolated, angry, and aggressive.  She 
stated that his broken relationships and "inability to fit 
in" had caused the veteran many problems throughout his 
life.

A June 2004 VA treatment note by Dr. EF indicates that the 
veteran suffered from insomnia, irritability, anxiety, and 
depression.  The military nature of his work was exacerbating 
his symptoms.  The veteran stated that he planned on retiring 
in a few years.  He reported that he was socially isolated.  
The examiner observed that the veteran was cleanly groomed 
and dressed.  He was alert and oriented.  His memory, 
attention span and language skills were intact.  His thought 
processes were linear.  The doctor rated the veteran's mood 
at 4-5/10 and described his affect as "edgy."  Suicide and 
homicidal ideation were not present.  Based on this data, the 
doctor concluded that the veteran had a GAF score of 41-50.

An August 2004 VA treatment note by Dr. EF indicates that the 
veteran reported that his work involving aircraft and bombs 
"stirs up too many memories."  He stated that he "may move 
to Nevada, if his SCD is increased enough that he can 
retire."  The doctor observed that the veteran was cleanly 
groomed and dressed.  He was alert and oriented.  His memory, 
attention span and language skills were intact.  His thought 
processes were linear.  The doctor rated the veteran's mood 
at 4-5/10 and described his affect as "edgy."  Suicide and 
homicidal ideation were not present.  Based on this data, the 
doctor concluded that the veteran had a GAF score of 41-50.

An October 2004 VA treatment note by Dr. EF indicates that 
the veteran related that in the past few months two of his 
friends were murdered and a third friend died in a motor 
vehicle accident.  The veteran reported that work "continued 
to stress" him and that he planned on retiring "when he 
qualifies for full VA medical coverage."  He had become 
active in church again and was dating someone.  The doctor 
observed that the veteran was cleanly groomed and dressed.  
He was alert and oriented.  His memory, attention span and 
language skills were intact.  His thought processes were 
linear.  The doctor rated the veteran's mood at 4/10 and 
described his affect as anxious.  Suicide and homicidal 
ideation were not present.  Based on this data, the doctor 
concluded that the veteran had a GAF score of 41-50.

A November 2004 letter from Dr. EF states that "I continue 
to believe that [the veteran's] illness is more disabling 
than rated because of its impact on his occupational and 
social adaptability."  The doctor reiterated most of the 
information contained in his September 2003 examination 
report and March 2004 letter.  The doctor summarized his 
opinion as follows:

[The veteran] has severe symptoms of PTSD.  They 
have left him w/ an inability to establish & 
maintain personal relationships.  They affect his 
mood & judgment and disrupt his daily routine.  
They lead to hallucinatory experiences.  While [the 
veteran] has been able to hold a job, the effort to 
do so is becoming more & more draining.  I would be 
surprised if [the veteran] is still working by this 
time next year.  I recommend that his disability 
rating be increased.

A February 2005 VA treatment note by Dr. EF indicates that 
the veteran reported "continued work stress" and remained 
socially isolated.  The veteran related that he had broken up 
with his girlfriend.  He stated that the holidays had been 
stressful and that he "did some drinking."  The doctor 
observed that the veteran was cleanly groomed and dressed.  
He was alert and oriented.  His memory, attention span and 
language skills were intact.  His thought processes were 
linear.  The doctor rated the veteran's mood at 4/10 and 
described his affect as anxious.  Suicide and homicidal 
ideation were not present.  Based on this data, the doctor 
concluded that the veteran had a GAF score of 41-50.

An April 2005 VA treatment note by Dr. EF indicates that the 
veteran reported continued work stress.  A co-worker was 
trying to pass his work on to the veteran, and the veteran 
had scheduled a meeting with his supervisor to discuss the 
problem.  The veteran indicated that he "still plans to 
retire as soon as he qualified for full VA medical 
coverage."  He plans on working on cars after he retires.  
The doctor observed that the veteran was cleanly groomed and 
dressed.  He was alert and oriented.  His memory, attention 
span and language skills were intact.  His thought processes 
were linear.  The doctor rated the veteran's mood at 4/10 and 
described his affect as irritable and anxious.  Suicide and 
homicidal ideation were not present.  Based on this data, the 
doctor concluded that the veteran had a GAF score of 41-50.

A June 2005 VA treatment note by Dr. EF indicates that the 
veteran reported less work stress.  He had "cleared the 
air" with his co-worker.  The veteran also reported that he 
was stressed by his children.  His son still blames him for 
the divorce, and he had not spoken to him since Thanksgiving.  
The veteran reiterated his plans to retire as soon as he 
qualifies for full VA medical coverage.  The doctor observed 
that the veteran was cleanly groomed and dressed.  He was 
alert and oriented.  His memory, attention span and language 
skills were intact.  His thought processes were linear.  The 
doctor rated the veteran's mood at 4/10 and described his 
affect as irritable and anxious.  Suicide and homicidal 
ideation were not present.  Based on this data, the doctor 
concluded that the veteran had a GAF score of 41-50.

An August 2005 VA treatment note by Dr. EF indicates that the 
veteran reported that he had re-kindled a relationship with a 
former girlfriend.  The veteran reiterated his plans to 
retire as soon as he qualifies for full VA medical coverage.  
The doctor observed that the veteran was cleanly groomed and 
dressed.  He was alert and oriented.  His memory, attention 
span and language skills were intact.  His thought processes 
were linear.  The doctor rated the veteran's mood at 5/10 and 
described his affect as pleasant.  Suicide and homicidal 
ideation were not present.  Based on this data, the doctor 
concluded that the veteran had a GAF score of 41-50.

c. Analysis

The Board determines that the evidence preponderates against 
an initial or staged rating in excess of 70 percent from 
August 1, 2003.  It is evident that the veteran's disability 
worsened after the veteran was first diagnosed with PTSD in 
July 2003 but the rating increase from 30 to 70 percent 
reflects this.  The veteran reported continuous irritability, 
as noted in the September 2003, December 2003, June 2004, 
April 2005, and June 2005 VA treatment records, and there is 
evidence of occasional panic attacks, depressed mood, and 
some social withdrawal, but his current 70 percent rating 
contemplates such symptoms.  The GAF scores of 55 in December 
2003 and 41-50 from June 2004 to August 2005 are also 
consistent with the 70 percent rating; they, along with the 
other relevant evidence of record, are not indicative of 
total social or industrial inadaptability.  

In further support of this decision, the Board notes that, 
although Dr. EF reported in November 2004 that the veteran 
suffered from hallucinations, there is no such reference in 
any of the copious psychiatric records in the claims file and 
the record does not suggest that the veteran had memory loss 
for names of close relatives or his own name.  There is also 
no indication of intermittent inability to perform activities 
of daily living, such as maintenance of minimal personal 
hygiene.  The VA treatment records consistently note that the 
veteran was neat and clean with good grooming and hygiene.  
These psychiatric records likewise do not show that the 
veteran has exhibited disorientation as to time or place.  
There is no evidence in the record that the veteran reported 
thoughts of suicide or homicide, no is there a competent 
opinion that the veteran's PTSD has been manifested by total 
occupational and social impairment.  The fact that he 
resolved a problem with a co-worker, as related in the June 
2005 VA treatment, indicates that the veteran has the ability 
to adapt to stressful circumstances at work.  As such, the 
Board finds that a higher initial or staged rating of 100 
percent from August 1, 2003 is not warranted.

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule  
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected PTSD has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his left knee disability  pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III. Service Connection

a. Law & Regulations 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2007).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
See also 71 Fed. Reg. 52744 (2006), which essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

As explained below, the basis of the grant of secondary 
service connection for arthritis of the left knee is 
causation.  That is, the Board finds that the veteran's 
service-connected residuals of a shell fragment wound to the 
left knee caused his arthritis in the same joint.  
Accordingly, Allen and 71 Fed. Reg. 52744, supra, relating to 
secondary service connection based upon aggravation are not 
applicable.

b.  Factual Background and Discussion

Service medical records provided by the veteran establish 
that he was hospitalized in July 1967 after having sustained 
a puncture wound of the left knee by a 2-3 inch object that 
was removed in the field.  The veteran complained of knee 
pain upon admission.  No effusion, swelling, or instability 
was noted at that time.  However, the clinician noted 
tenderness over the superior patellar aspect and vastus 
medialus.  The clinician described the veteran's range of 
motion as "good."  There was full extension and flexion of 
the left leg to 110 degrees.  X-rays were negative for joint 
involvement.  The veteran was diagnosed with a puncture of 
the left distal quadriceps.  Upon discharge, the examiner 
noted that the knee was entirely within normal limits except 
for some mild swelling and minimal tenderness in the left 
distal quadrideps area.  There was no effusion and full range 
of motion.  He was returned to full duty in July 1967. 

The veteran's June 1969 separation examination was normal 
except for a checkmark in the "abnormal" box relating to 
"identifying body marks, scars, tattoos."  The report 
contains no accompanying explanation.  

In December 2003, the veteran submitted to a VA joint 
examination.  The veteran complained of numbness and pain 
with prolonged standing and sitting, instability, and 
weakness.  A history of the in-service shrapnel wound was 
noted.  On examination, a medial scar was noted and there was 
some hypersensitivity over the area of the scar.  Sensation 
in the left lower extremity was intact.  A Tinel's test was 
positive.  There was full range of motion and no instability.  
X-rays revealed bilateral arthritis, right greater than left.  
The right side arthritis was moderate to mild, while the left 
side arthritis was mild.  The final diagnosis was shrapnel 
injury to the left knee with a "possible very slight injury 
to a branch of the saphenous nerve," which the clinician 
determined "may explain the hypersensitivity that he is 
experiencing."  The clinician opined that the nerve injury 
was likely related to the shrapnel injury.  However, the 
clinician determined that the left knee arthritis "is not 
likely related to the shrapnel injury in light of the fact 
that [the veteran's] right knee arthritis is worse than his 
left."

The claims file contains a March 2004 order for x-rays of 
both knees and an undated orthopedic referral by RHG, MD.  

An undated letter from RTP, MD, FACS, indicates that he 
examined the veteran's knees in April 2004.  He referenced 
the 1967 shrapnel injury and made the following statements:

Because of this injury the [veteran] has had 
traumatic arthritis, chondromalacia, and loose 
bodies present in the left knee.  These 
condition[s] have caused the patient the experience 
pain and tenderness.  Because of the pain and 
tenderness he has relied more on his right knee in 
an effort to avoid using the left knee.  The 
patient has now had the onset of pain and arthritic 
conditions of his right knee.  As the patient had 
no prior problems or injuries of his right knee the 
causation is due to his left knee.  The right knee 
is a secondary injury to the military left knee 
injury.  

(The issue of service connection for arthritis of the right 
knee is addressed in the remand below.)

A June 2004 VA treatment note indicates that the veteran 
reported increased pain and decreased mobility in the left 
knee.  The clinician, noting that x-rays taken in 2004 showed 
degenerative changes, diagnosed bilateral osteoarthritis.  

An August 2005 VA treatment note indicates that the veteran 
reported chronic left knee pain with occasional paresthesia.  
The pain was partially relieved with Motrin.  The clinician 
noted that there was no clubbing, cyanosis, or edema.  The 
veteran had intact sensation, and his motor examination was 
5/5.  He denied any numbness or tingling.  The clinician 
diagnosed degenerative joint disease.  

The veteran asserts that arthritis of the left knee developed 
as a result of his shrapnel wound injury.  The claims file 
contains no post-service complaints or findings involving 
arthritis of the left knee until the VA medical examination 
in December 2003.  However, x-rays confirm that the veteran 
now has arthritis in both knees.  The VA examiner diagnosed 
bilateral knee arthritis and opined that, because the right 
knee arthritis was more severe in nature, the left knee 
arthritis was not likely related to his period of military 
service.  However, there is also an opinion by Dr. RTP 
finding bilateral arthritis and linking the veteran's left 
knee arthritis to his service-connected shrapnel injury.  Dr. 
RTP added that the reason the arthritis was worse in the 
right knee was because the veteran favored his left leg as a 
result of his service-connected injury and therefore used his 
right leg more.
 
The Board affords greater probative value to Dr. RTP's 
opinion than to the VA examiner's opinion given the facts of 
this case.  The credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Although the VA examiner provided a rationale for his finding 
that the left knee arthritis is not related to service, Dr. 
RTP provided a more thorough opinion regarding the etiology 
of the veteran's bilateral knee arthritis.  Dr. RTP opined 
that the service-connected residuals of a shell fragment 
wound of the left knee caused arthritis in the same joint.  
For the reasons set forth above, the Board finds that the 
April 2004 letter from Dr. RTP is more probative than the 
December 2003 VA examination report, as it is well reasoned 
and consistent with other evidence of record.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

IV. Conclusion 

For the reasons stated above, the Board finds that an 
increased initial rating for PTSD in excess of 70 percent is 
not warranted.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56.  However, the veteran's claim for secondary service 
connection for arthritis of the left knee is warranted.  


ORDER

Assignment of an initial or staged rating in excess of 70 
percent for post-traumatic stress disorder is denied. 

Secondary service connection for arthritis of the left knee 
based upon causation is granted.


REMAND

Additional development is needed regarding the veteran's 
claims for secondary service connection for arthritis of the 
right knee and an initial or staged rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
knee.  38 C.F.R. § 19.9 (2007).

The veteran filed a timely NOD with the August 2004 rating 
decision denying secondary service connection for arthritis 
of the right knee.  The record reflects that the RO has not 
issued the requisite SOC with respect to this issue pursuant 
to 38 C.F.R. § 20.200.  As noted in the introduction above, 
the RO must issue a statement of the case that fully 
addresses this claim.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Turning next to the remaining issue on appeal, as the 
decision above grants service connection for arthritis of the 
left knee, the RO must readjudicate the claim for an initial 
or staged rating in excess of 10 percent for residuals of a 
shrapnel wound of the left knee, to include arthritis of the 
left knee, under all potentially applicable rating criteria, 
to include 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261; VAOPGCPREC 23-97, VAOPGCPREC 9-
98; VAOPGCPREC 9-2004; 38 C.F.R. § 4.73, Diagnostic Code 
5214; 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805; 
38 C.F.R. § 4.124a, Diagnostic Code 8527.  


The Board also notes that the VA joint examination report is 
nearly four years old.  The examiner did not review the 
claims file and failed to address whether there was any 
muscle involvement.  The finding concerning damage to the 
saphenous nerve is equivocal.  Moreover, the examination 
report includes few findings relative to the veteran's scar.  
Pursuant to section 5103A, the Secretary's duty to assist 
the veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  In light of the 
aforementioned concerns, the Board finds that the duty to 
assist requires that VA obtain a new examination.  See also 
38 C.F.R. § 3.327 (2007).

The RO must also consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes; "functional loss" may occur as a 
result of weakness, fatigability, incoordination or pain on 
motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."

Accordingly, this case is REMANDED for the following 
action:

1.  Provide the veteran with a statement of the 
case, pursuant to 38 C.F.R. § 19.26, on the issue 
of service connection for right knee arthritis.  
Advise the veteran of the time limit in which he 
may file a substantive appeal.  38 C.F.R. § 
20.302(b) (2007).  Inform the veteran that he must 
file a substantive appeal within the appropriate 
period of time in order to perfect his appeal of 
this issue.  Thereafter, return the case to the 
Board for its review only if an appeal is 
perfected.

2.  The veteran should be afforded a VA 
examination to ascertain the severity of his 
service-connected residuals of shrapnel wound 
to the left knee, to include arthritis.  The 
examiner should identify which muscle group, 
if any, was injured and any shell fragment 
wound scar in the left knee region should be 
fully described.  The examiner should also 
indicate whether and to what extent there is 
damage to the sephaneous nerve.  The 
examination must also include range of motion 
and tests for stability of the left knee.  Any 
other tests deemed necessary by the examiner 
should be accomplished.  

The examiner should specifically state whether 
it is at least as likely as not that the 
veteran has any additional loss of motion of 
the left knee due to pain or flare-ups of 
pain, supported by objective findings, and 
whether there is any such additional 
limitation of motion due to weakened movement, 
excess fatigability, incoordination, or flare-
ups of such symptoms or any other signs or 
symptoms.  

The claims folder and a copy of this remand 
should be made available to the clinicians for 
review. 

3.  Thereafter, as the decision above grants service 
connection for arthritis of the left knee, the RO must 
readjudicate the claim for an initial or staged rating for in 
excess of 10 percent for residuals of a shrapnel wound of the 
left knee, to include arthritis of the left knee, under all 
potentially applicable rating criteria, to include 38 C.F.R. 
§§ 4.40, 4.45, 4.56,  4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261; VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-
2004; 38 C.F.R. § 4.73, Diagnostic Code 5214; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805; 38 C.F.R. § 4.124a, 
Diagnostic Code 8527.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case that contains notice of all relevant 
actions taken, including a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue.  An appropriate period of time should be allowed for 
response by the veteran and his representative.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


